DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowability is in response to the Amendment filed May 2, 2022 and the Examiner-Initiated Interview of June 3, 2022.

Examiner-Initiated Interview
Examiner initiated a telephone interview with Attorney of Record, Mr. Joseph Mohr, on June 3, 2022 as detailed in the Interview Summary accompanying this notice.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Joseph Mohr on June 3, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 is amended as follows:
1. (Currently Amended) A tube bending system for bending a tube, comprising: a tube bending device configured to bend the tube, the tube bending device including:
a bending device frame; and
a bending die assembly mounted to the bending device frame, the bending die assembly including a bending die against which the tube is selectively bent;
a lubrication system configured to selectively direct a lubrication fluid to the tube proximate the bending die assembly, the lubrication system including:
a pump configured to pressurize the lubrication fluid; and
a distribution system fluidly coupled to the pump; and
a wiper die assembly mounted to the bending device frame proximate the bending die assembly and outside the tube, the wiper die assembly defining a first channel fluidly coupled to the distribution system and configured to direct the lubrication fluid directly to the bending die.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Examiner’s initial reasons for allowance were stated in the Allowable Subject Matter section of the Non-final Office Action of February 28, 2022 where dependent Claims 16 and 17 were indicated as containing allowable subject matter.
In examining the Amendment filed May 2, 2022 filed in response to the Non-final Office Action, it becomes clear the limitations of prior dependent Claim 16 were interpreted to narrowly when the indication of allowable subject matter was made.  The prior art reference combination of U.S. Patent No. 4,959,984 to Trudell et al. (hereinafter TRUDELL) in view of Japanese Patent Document No. JP2018-202455A by Nakayama et al. (hereinafter NAKAYAMA) and U.S. Patent No. 2,229,096 to Kocher (hereinafter KOCHER) render the system as claimed in prior dependent Claim 16 obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention under 35 U.S.C. 103 in that the wiper die of NAKAYAMA (13 in Figs. 1-4) may be considered as having a channel (132 and 133a in Fig. 4) which directs lubrication fluid at least indirectly to the bending die (11 in Figs. 1-3).  That is, the outer surface of tubing moving through the bending apparatus will transfer lubrication fluid supplied through the channel to the bending die and thus indirectly directs lubrication fluid to the bending die.
The Examiner’s Amendment explained above further narrows Claim 1, which was amended by Applicant on May 2, 2022 to include the limitations of former dependent Claim 16, to specify the channel directly directs lubrication fluid to the bending die to patentably distinguish the claim from the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725